     Case 1:18-cv-00053-HSO-JCG Document 185 Filed 04/25/19 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 CODY STEWART et al                                                    PLAINTIFFS

 VERSUS                                 CIVIL ACTION NO. 1:18CV53-HSO-JCG

 HUNT SOUTHERN GROUP,
 LLC et al                                                           DEFENDANTS

                  ORDER GRANTING PLAINTIFFS’ MOTION
                    FOR LEAVE TO AMEND COMPLAINT

      BEFORE THE COURT is Plaintiffs’ Motion for Leave to Amend Complaint

(ECF No. 153). Defendants have responded to the Motion (ECF Nos. 166, 167), and

Plaintiffs have filed a rebuttal. (ECF No. 172). Having considered the submissions

of the parties, the record, and relevant law, the Court concludes that Plaintiffs’

Motion for Leave to Amend Complaint should be granted.

                                   BACKGROUND

      Plaintiffs maintain that they were exposed to mold while living in housing at

Keesler Air Force Base in Biloxi, Mississippi. Defendants are alleged to have owned

or managed the property. This is one of thirteen similar cases currently pending

before the Court that were removed from state court. Nine of the cases, including

this one, were removed in February 2018. Two were removed in December 2018,

and two were removed in 2019.

      In the first nine cases removed, which includes this one, the case

management orders established deadlines in June 2018 for amended pleadings.

Plaintiffs requested leave to amend their Complaints in these cases on March 8,
     Case 1:18-cv-00053-HSO-JCG Document 185 Filed 04/25/19 Page 2 of 5



2019, nearly nine months after the amended pleadings deadline. Plaintiffs wish to

assert a third-party beneficiary cause of action. They allege that a Property

Management Agreement and Environmental Management Plan created a

contractual obligation to respond to residents’ reports of mold and to inspect

housing and ventilation systems upon each change of occupancy.

      Plaintiffs also request leave to clarify in an amended complaint that their

breach of contract claims encompass allegations that Defendants constructively

evicted them and breached a duty to repair. Plaintiffs seek to clarify “that their

previously asserted causes of action encompass a claim for violation of § 3951 of The

Servicemembers Civil Relief Act (SCRA)” and that their claims for attorneys’ fees

and punitive damages “are statutory claims under the SCRA.”

                                    DISCUSSION

      “When a trial court imposes a scheduling order, Federal Rules of Civil

Procedure 15 and 16 operate together to govern the amendment of pleadings.” Texas

Indigenous Council v. Simpkins, 544 F. App’x 418, 420 (5th Cir. 2013); see Fahim v.

Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir. 2008). Under Rule 16(b) –

which sets forth a higher initial threshold than the more liberal standard of Rule

15(a) – the deadline to amend can only be extended upon a party’s demonstration of

good cause and with the Court’s consent. Fahim, 551 F.3d at 348.

      Good cause requires a party “to show that the deadlines cannot reasonably be

met despite the diligence of the party needing the extension.” Id. Four factors are

relevant to good cause: “(1) the explanation for the failure to timely move for leave



                                           2
     Case 1:18-cv-00053-HSO-JCG Document 185 Filed 04/25/19 Page 3 of 5



to amend; (2) the importance of the amendment; (3) the potential prejudice in

allowing the amendment; and (4) the availability of a continuance to cure such

prejudice.” Id. (quoting Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th

Cir. 2003)).

      “If the party meets the good-cause standard, the deadline can be extended,

and the more liberal standard of Rule 15(a) will then apply to the request for leave

to amend.” Texas Indigenous Council, 544 F. App’x at 420 (5th Cir. 2013) (citing

Fahim, 551 F.3d at 348). “[L]eave to amend under Rule 15(a) is to be freely given[;

however,] that generous standard is tempered by the necessary power of a district

court to manage a case.” Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 678

(5th Cir. 2013) (quoting Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th

Cir. 2003)). In determining whether to grant leave to amend under Rule 15(a), “the

court may consider factors such as ‘undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of the allowance of the

amendment, [and] futility of the amendment.’” Leal v. McHugh, 731 F.3d 405, 417

(5th Cir. 2013) (alteration in original) (citations omitted).

      Plaintiffs urge that their delay in asserting a third-party beneficiary cause of

action is due to “previously-unknown facts and an explanation regarding the

context and purpose” of the Property Management Agreement and Environmental

Management Plan. (ECF No. 189, at 1). Defendants counter that the documents

were produced to Plaintiffs’ counsel in May 2018 and September 2018. Plaintiffs



                                            3
     Case 1:18-cv-00053-HSO-JCG Document 185 Filed 04/25/19 Page 4 of 5



admit this but submit that they first learned at a deposition on February 27, 2019,

that the Property Management Agreement and Environmental Management Plan

were exhibits to the closing documents consummating the sale of the housing units

from the Air Force to Defendant Forest City Southern Group, LLC, now known as

Hunt Southern Group, LLC. In response, Defendants do not address whether it was

disclosed to Plaintiffs prior to the February 27, 2019, deposition that the Property

Management Agreement and Environmental Management Plan were attached to

the closing documents.

      The explanation for delay is debatable; however, the import of the delay is

measured against the prejudice that the amendments would impose on Defendants.

Defendants do not identify any particular additional discovery that Plaintiffs’

amendments would require. Plaintiffs have not asked for further discovery. No

dispositive motions have been filed, and the deadline for dispositive motions has

been extended. Plaintiffs’ proposed new action and clarifications do not

substantially change the theories on which this case has been proceeding.

Defendants will be required to respond to the third-party beneficiary claim and

proposed clarifications in the four later-removed cases because the operative

pleadings in those cases contain the amendments proposed in this case. The

amendments are important to Plaintiffs, and there is no allegation of bad faith or

dilatory motive on their part. Plaintiffs have not previously amended their

complaint. Plaintiffs’ Motion for Leave to Amend Complaint should be granted.




                                          4
    Case 1:18-cv-00053-HSO-JCG Document 185 Filed 04/25/19 Page 5 of 5



      IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiffs’ Motion

for Leave to Amend the Complaint (ECF No. 153) is GRANTED. Plaintiffs are to

promptly file their amended complaint.

      SO ORDERED AND ADJUDGED, this the 25th day of April 2019.


                                     /s/ John C. Gargiulo
                                     JOHN C. GARGIULO
                                     UNITED STATES MAGISTRATE JUDGE




                                         5
